Citation Nr: 0216537	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for multiple 
joint pains and cramps, hearing loss, chest pain, shortness 
of breath, and headaches will be addressed in a subsequent 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1988 to August 
1988 and November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1998, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in August 2000.  The veteran 
testified at a personal hearing at the RO in November 2000.  
He testified again at a Board hearing in Washington, D.C. in 
August 2002.  

As a preliminary matter, the Board notes that by oral 
communication prior to the Board hearing at the RO in August 
2002, the veteran and his representative wished to withdraw 
the veteran's claims for entitlement to service connection 
for memory loss, loss of taste, smell and vision, and stomach 
condition with diarrhea due to undiagnosed illness.  
Accordingly, these issues are no longer in appellate status.  

The Board is undertaking additional development on the issues 
of service connection for multiple joint pains and cramps, 
hearing loss, chest pain, shortness of breath, and headaches 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099-3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the veteran notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1. The veteran is diagnosed as having PTSD related to active 
duty service.

2. There is credible evidence showing that the veteran 
engaged in combat with the 
enemy.


CONCLUSION OF LAW

PTSD was incurred during active duty service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2000 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, VA examination 
reports in February 1994, June 1997, and July 1998, private 
medical records from Healthways, Inc. and Prabhjot Singh 
Deoi.  As the record shows that the veteran has been afforded 
VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Service records show that the veteran participated in 
Operation Desert Shield/Storm from November 1990 to June 
1991.  His military occupational specialty for all relevant 
periods was rifleman.  During Operation Desert Shield/Storm, 
he was assigned to Company G, 3rd Battalion, and 23rd Marine 
Regiment.  Service records indicate that the received the 
Marine Combat Action Ribbon and Meritorious Unit Commendation 
Ribbon.  Testimony from the November 2000 regional hearing 
noted that the veteran was in Saudi Arabia for two months and 
Kuwait City for four months.

The veteran generally has described combat-related trauma.  
Testimony from the August 2002 Board hearing indicated that 
the veteran was involved in combat, including firing at the 
enemy, clearing trenches by throwing grenades, and driving 
prisoners of war.  In the Information in Support of Claim for 
Service Connection for PTSD received by the RO in May 1997, 
the veteran stated that he saw combat action in Kuwait City 
where he was being shot at constantly.  He related that he 
witnessed booby traps exploding.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for PTSD.  38 
U.S.C.A. § 5107.  Medical evidence from Healthways, Inc. 
shows that the veteran is currently having flashbacks from 
combat, and chronic symptoms consisting of cold sweats, 
severe anxiety, upset stomach, and nightmares.  Examination 
revealed that the veteran is having flashbacks of combat with 
marked or repeated difficulty sleeping and intermittent 
wakefulness.  He was diagnosed as having PTSD.  Furthermore, 
VA treatment records from July 2002 to October 2002 
demonstrate that the veteran's working diagnosis is PTSD 
complicated by alcohol abuse, but is currently sober.  

The Board finds that this evidence demonstrates that the 
veteran is diagnosed as having PTSD related to active duty 
service.  Moreover, the undersigned Member finds that the 
veteran's testimony and written statements as to combat and 
associated trauma is credible in light of his documented 
service history.  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991) (a veteran's sworn testimony may establish equipoise 
and require resolution of doubt in his favor absent 
sufficient rebuttal evidence).  Thus, the evidence is 
sufficient to show that he engaged in combat and/or that his 
alleged in-service stressors actually occurred.  38 C.F.R.       
§ 3.304(f).  Accordingly, service connection for PTSD is 
established.


ORDER

Service connection for PTSD is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

